Name: Commission Regulation (EC) No 1018/2001 of 23 May 2001 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|32001R1018Commission Regulation (EC) No 1018/2001 of 23 May 2001 amending the export refunds on poultrymeat Official Journal L 140 , 24/05/2001 P. 0046 - 0047Commission Regulation (EC) No 1018/2001of 23 May 2001amending the export refunds on poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat(1), as last amended by Commission Regulation (EC) No 2916/95(2), and in particular Article 8(3) thereof,Whereas:(1) The export refunds on poultrymeat were fixed by Commission Regulation (EC) No 548/2001(3).(2) It follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2777/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1) of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 548/2001 are hereby altered as shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on 24 May 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 77.(2) OJ L 305, 19.12.1995, p. 49.(3) OJ L 81, 21.3.2001, p. 24.ANNEXto the Commission Regulation of 23 May 2001 amending the export refunds on poultrymeat>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).The other destinations are defined as follows:V01 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon, Iraq, IranV02 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldava, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine.